This is an appeal from the determination of a deficiency in income and profits taxes for the year 1919 in the amount of $4,713.31. Not all of the above deficiency is in controversy, and the sole issue relates to the amount of taxable profit realized on the sale of a certain piece of real property located in New York City.
*172FINDINGS OF FACT.
The taxpayer is a New York corporation with its principal office in New York City.
Some time prior to March 1, 1918, the taxpayer acquired a two-thirds interest in a certain property known as No. 529 West One hundred and thirty-fifth Street, New York City, being a plot of land, fronting on One hundred and thirty-fifth Street, 37 feet 6 inches in width and 99 feet 11 inches in depth, and having thereon a five-story brick apartment. The value of the said property on March 1, 1913, was $47,500, which was in excess of cost. Of the said value of $47,500, the land value was $21,000 and the building value $26,500. The depreciated value of the said building at the date of sale in 1919 ivas $22,790. The property was sold in 1919 for $50,000, and the total profit realized from the sale was $6,210, two-thirds of which was realized by the taxpayer in an amount of $4,140. In the audit of the taxpayer’s return the Commissioner determined that a profit had been realized from the foregoing transaction in an amount of $13,080, of which $8,720 ivas realized by the taxpayer.
DECISION.
The deficiency should be computed in accordance with the foregoing findings of fact. Final determination will be settled on consent or on 10 days’ notice, in accordance with Rule 50.